Case: 19-30485      Document: 00515375812         Page: 1    Date Filed: 04/08/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 19-30485                              April 8, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
CHESTER BROWN,

                                                 Petitioner-Appellant

v.

DARREL VANNOY, WARDEN, LOUISIANA STATE PENITENTIARY,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:19-CV-9121


Before SMITH, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Chester Brown, Louisiana prisoner # 97411, was convicted of armed
robbery and second-degree murder and sentenced to imprisonment for life.
The district court dismissed Brown’s 28 U.S.C. § 2254 application with
prejudice and denied his motion to stay the proceedings pending the
completion of his state post-conviction proceedings.              Brown now has filed




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30485     Document: 00515375812     Page: 2   Date Filed: 04/08/2020


                                  No. 19-30485

motions for a certificate of appealability (COA) and for leave to proceed in
forma pauperis (IFP) on appeal.
      In his motion for a COA, Brown argues that the district court erred in
dismissing his claim that he has new evidence, consisting of an affidavit from
one of his original accusers now stating that Brown did not take any part in
the crimes, which shows he is actually innocent. To obtain a COA, Brown must
make a substantial showing of the denial of a constitutional right.           See
28 U.S.C. § 2253(c)(2). Brown “satisfies this standard by demonstrating that
jurists of reason could disagree with the district court’s resolution of his
constitutional claims or that jurists could conclude the issues presented are
adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell,
537 U.S. 322, 327 (2003). However, a freestanding claim of actual innocence
does not state an independently cognizable ground for § 2254 relief. See Kinsel
v. Cain, 647 F.3d 265, 270 n.20 (5th Cir. 2011). Brown does not raise any other
claim of constitutional error. Therefore, he has not shown that reasonable
jurists would debate the district court’s resolution of his constitutional claims,
and his motion for a COA is DENIED. See Miller-El, 537 U.S. at 327. In light
of this determination, his motion for leave to proceed IFP also is DENIED.
      Brown also challenges the district court’s denial of his motion to stay his
§ 2254 proceedings. “A COA is not required to review the district court’s ruling
on a non-merits issue such as a stay.” Young v. Stephens, 795 F.3d 484, 494
(5th Cir. 2015). Because he has not shown he will raise a meritorious issue, he
has failed to show that the district court abused its discretion by denying his
motion to stay the proceedings. See Rhines v. Weber, 544 U.S. 269, 277-78
(2005).   The district court’s denial of Brown’s motion to stay his § 2254
proceedings is AFFIRMED.




                                        2